DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-7, 9-18, is/are filed on 1/28/22 are currently pending. Claim(s) 1-7, 9-18 is/are rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 6 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 6 recites the limitation “the sensor component.” There is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Sensor component in claim(s) 4-6
Means for supplying in claim(s) 9
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 
In claim 9, the “means for supplying the oil/water mixture into a chamber within the housing" is considered to be the housing inlet 22 and/or the diaphragm valve/mixing chamber. Both shown in i.e. figure 1.

Claim Rejections - 35 USC § 103  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 9, 13-14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over WEITZE (CN 102770518A) in view of ZHOU (CN 204411776 U) and YU (CN 105257904 A).

    PNG
    media_image1.png
    502
    672
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    492
    756
    media_image2.png
    Greyscale

Regarding claims 1-2, WEITZE teaches an oil/water separation apparatus for remove oil-containing components from an oil/water mixture, WEITZE discloses an oil/water filtration device, and specifically discloses the following technical content (see paragraphs 14-30, 46, 48-49 of the specification, Figure 2): Filtration occurs in the oil/water separation device 20 and the main filter 30 separates the oil from the oil/water mixture (i.e., WEITZE discloses an oil/water separation device for removing oil-containing components from the oil/water mixture, the oil/water separation device comprising a main filter configured to separate the oil-containing components from the oil/water mixture). The oil/water separation device 20 has a housing 23. The flow path 41 is taken by the liquid. First, the oil/water mixture is directed through the middle screen 21 via the cap 24 into the pre-filter 26. The pre-purified liquid exits the pre-filter 26 through the pre-filter opening 31 and then enters the main filter 30, which is separated from the pre-filter 26 by one or more spacers 28. The spacers 28 and the like allow the pre-purified liquid to collect and settle before entering the main filter 30 (i.e., the pre-filter 26 has the function of a top housing for collecting and settling the pre-purified liquid in the present application). The separation of the oil is then carried out in a subsequent main filter 30. The purified 
Thus it can be seen that claim 1 differs from WEITZE in that it comprises a top housing and a condensate line (pre-filter 26 and pre-filter opening 31 in comparative document 1) connected thereto, and that the condensate line may be of variable length; the distance between the top housing and the main filter is defined so as to create a hydrostatic pressure of at least 0.05 bar on the main filter. Based on the above differences, issue is actually solved by the present invention is how to further optimize the structure of the oil/water separation device. Note the oil/water mixture disclosed in WEITZE is directed through the middle screen 21 via the cap 24 into the pre-filter 26, and the pre-purified liquid exits the pre-filter 26 through the pre-filter opening 31 and then into the main filter 30. As disclose in WEITZE, that pre-filter 26 is dispose above the main filter, and the distance between the pre-filter 26 and the main filter creates a hydrostatic pressure on the main filter that enables normal flow of liquid. On this basis, the distance between the top housing and the main filter is limited in order to create a hydrostatic pressure of at least 0.05 bar on the main filter for a specific separation system and separation requirements, would have been readily optimized.  
Further ZHOU also teaches the distance between top housing is  provided for collecting the liquid to be purified before entering the main filter, and a condensate line connected thereto is provided for the transfer of the liquid can be optimized for desired pressure and filtration [0002-0019]. 
WEITZE may not teach the condensate line or outlet line is variable in length/height. However this concept is well-known. YU teaches a filter system that has an inlet 2 a filtration unit 8 and an outlet line 3. YU teaches that the outlet line 3 can be telescopic (i.e variable in length) (fig. 1, see at least claim 6). It would have been obvious to one of ordinary skill to have incorporated the teachings of YU in WEITZE to provide adjustability and convenience to allow to connect the outlet at different regions and heights.  Further, it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). Further see other known concepts such as KR-20120078138-A, KR-20140023093-A, and US-20150353379-A1). 
Regarding claim 3, WEITZE teaches a control unit (40, 42, or 34, 36) which is configured for temporarily charging the oil/water separating device with control air. 
Regarding claim 4, WEITZE teaches a sensor means  (32) for detecting the oil/water mixture filling level are provided in the oil/water separating device which are connected to the control unit.  
Regarding claim 5, WEITZE teaches the claim structure thereby would capable of temporarily charging the oil/water separating device with control air if a predetermined oil/water mixture filling level is detected by the sensor means. 

Regarding claim 7, WEITZE teaches the claim structure thereby would capable of the control unit is configured for charging the oil/water separating device with control air because of a control command to the control unit.  
Regarding claim 8, WEITZE teaches the claim structure thereby would capable of the supply of the oil/water mixture into the oil/water separating device is stopped during the charging with control air. 
Regarding claim 9, WEITZE discloses that oil/water mixture is directed into a pre-filter 26 via a cap 24 (correspond to the supply device in this application) (i. E., the supply device serves to supply the oil/water mixture into a chamber inside the pre-filter 26), the pre-purified liquid exits the pre-filter 26 through a pre-filter opening 31 (corresponding to the connection opening in the present application) and then enters the main filter 30 (i.e. The connection opening is used to transfer the oil/water mixture from the above-mentioned chamber into the main filter). In combination with the above comments on claims 1-3, to achieve more energy-saving oil-water separation, with reference to ZHOU, one skilled in the art will readily appreciate and find it obvious that the control unit is configured to temporarily inflate the above-mentioned chamber with control air, during which control air is directed into the chamber inside the top housing such that the oil/water mixture is pushed from the chamber into the main filter through the connection opening by means of an overpressure.
Regarding claim 13, WEITZE the claim pressure would have been an obvious matter optimization as discsuseed above for the purpose of balancing water/oil separation and height.

Regarding claim 16, WEITZE teaches the free oil fractions floating on the oil/water mixture in the chamber of the top housing can be discharged from the chamber via a collective drain (34).  
Regarding claim 17, WEITZE teaches the collective drain (port attached to 34) which is connected to a pump. The pump can be turn on off enabling the port open and close.   
Regarding claim 18, it is unclear if the filter a cartridge filter however, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention for the filter of WEITZE to be a filter cartridge for temporarily connected to the housing since it is well known that filters have to be replaced after a certain service life.
Claim(s) 1-7, 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘485 (EP 0846485) in view of ZHOU (CN 204411776 U) and YU (CN 105257904 A).

    PNG
    media_image3.png
    457
    725
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    663
    450
    media_image4.png
    Greyscale

Regarding claim(s) 1,  ‘485 discloses (figures 1 and 2; columns 1 and 3-5):  an oil/water separating device (col. 1, lines 6-8) for removing oily components from an oil/water mixture, comprising a main filter (figure 1, reference sign 11; col. 3, line 25) which is designed to separate oily components from the oil/water mixture (col. 1, lines 24-27), an oil/water mixture to be purified being supplied to the main filter (col. 5, lines 24-26) and being removed from the oil/water separating device after having passed through the main filter (figure 1, reference signs 20 and 21; column 3, lines 47-51), and the oil/water separating device being designed to supply and remove these liquids according to the hydrostatic principle (see figure 1; columns 3-5), wherein the oil/water separating device comprises a control unit (figure 2, 40; col. 4, line 30 to col. 5, line 36). The reference is focued on hydrostatic pressure in filtering oil and water. 
ZHOU in also in hydrostatic pressure application teaches the distance between top housing is  provided for collecting the liquid to be purified before entering the main filter, and a condensate line connected thereto is provided for the transfer of the liquid can be optimized for desired pressure and filtration [0002-0019]. Accordingly, one of ordinary skill in the art at the time the invention was made 
ZHOU may not teach the condensate line or outlet line is variable in length/height. However this concept is well-known. YU teaches a filter system that has an inlet 2 a filtration unit 8 and an outlet line 3. YU teaches that the outlet line 3 can be telescopic (i.e variable in length) (fig. 1, see at least claim 6). It would have been obvious to one of ordinary skill to have incorporated the teachings of YU in ZHOU to provide adjustability and convenience to allow to connect the outlet at different regions and heights.  Further, it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). Further see other known concepts such as KR-20120078138-A, KR-20140023093-A, and US-20150353379-A1).
Regarding claim(s) 2-6, ‘485 teaches a sensor means (float; figure 2, “41”) which detects the fill level and is connected to the control unit (col. 5, lines 7-10), the admission of control air being initiated (col. 5, lines 7-10 or ended (col. 5, lines 27-30) on the basis of the fill level detected, the latter also representing a “control command”.  The supply of condensate is prevented by closing the mixture inlet (figure 2, “28”; see also claims 8-10 below) when control air is admitted.
Regarding claim(s) 7, ‘485 also teaches a housing (figure 1, “10”) comprising a chamber (22; col. 3, lines 53-54) and a connecting opening (figure 1, “16”; col. 3, lines 53-55) between the chamber and the main filter, wherein the oil/water mixture is pushed out of the chamber and into the main filter when control air is admitted (col. 5, lines 24-26).
Regarding claim(s) 8-12, 15 ‘485 teaches (figure 2, cols. 4-5) a diaphragm valve (figure 2) comprising a control air inlet (“37”), a control air chamber “30” and a control air outlet “31”; a mix inlet 
Regarding claim(s) 13, as discussed above the desired pressure can be optimized for the required separation of oil/water and height the apparatus to induce hydrostatic pressure. 
Regarding claim(s) 14-15 , ‘485 teaches an inlet opening (figure 1, condensate supply tube, top-left of the device 10) and a pressure-relief chamber (figure 1, “9”; col. 4, lines 36-40), which leads to the chamber (figure 2, “22”) via the mixture inlet (figure 2, “28”) and the mixture chamber “27”.
Regarding claim(s) 16-17, ‘485 teaches a collecting discharge line (figure 2, “29”, “25”, “28”), by means of which free oil fractions which form on the mixture in the chamber “22” can be discharged from the chamber, wherein the collecting discharge line can be closed during the admission of control air.
Regarding claim(s) 18, it is unclear if the filter a cartridge filter is disclosed however, it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention for the filter of ‘485 to be a filter cartridge for temporarily connected to the housing since it is well known that filters have to be replaced after a certain service life.
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Response to Argument
Applicant's arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777